Petitioner, the owner of an unimproved lot in a business B district, applied to the zoning board of appeals of the town of New Castle for a variance to permit the erection of a building with a setback of six instead of ten feet, as required by the ordinance. The application was denied. Upon certiorari to review the action of the board of appeals the official referee, to whom the matter was referred to hear and determine, reversed the determination of the board, granted the variance and directed the issuance of a permit to petitioner. Order reversed on the law, with costs, certiorari proceeding dismissed and the deter*1079mination of the zoning board of appeals reinstated and confirmed. In our opinion the evidence is insufficient to establish that the ordinance is unreasonable or that petitioner has been deprived of the beneficial use of its property. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.